Citation Nr: 1719889	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Eligibility for payment of attorney fees in excess of $2,514.80 from past-due benefits, to include whether the attorney fees were correctly calculated.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 attorney fee eligibility decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The appellant is the Veteran's attorney (Attorney).

In July 2011 and in July 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a December 2016 statement, prior to promulgation of a decision by the Board, the appellant withdrew his appeal seeking payment of attorney fees in excess of $2,514.80 from past-due benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the appellant's Substantive Appeal have been met with regard to the claim seeking payment of attorney fees in excess of $2,514.80 from past-due benefits.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant submitted written correspondence to VA in December 2016 stating: "While we do not agree with the VA regional office's determination that payment of attorney fees in excess of $2,514.80 is not warranted ... we no longer wish to pursue this matter before the Board."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The appellant has properly withdrawn his appeal seeking payment of attorney fees in excess of $2,514.80 from past-due benefits.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the matter, and it is dismissed.


ORDER

The appeal seeking payment of attorney fees in excess of $2,514.80 from past-due benefits is dismissed.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


